﻿Mr. President, on behalf of my country, Colombia, one of the oldest and most robust democracies on earth, I wish to congratulate you on the honour conferred on you, which is no more than the recognition due to your eminent personal and intellectual gifts.
The Assembly, as it convenes at its forty-second session, is an affirmation once again of the vital importance of coexistence as a binding force among sovereign nations. This league of States in voluntary association has demonstrated that there is a minimum set of common rules for the harmonious regulation of their relations, and that the foundation for such regulation is to be found in international law.
Among the concerns being debated by the international community there are three central elements which most urgently demand concerted action. I refer to peace, out overriding aspiration, and hand in hand with it, the concept of human dignity and the need for a just and equitable international order.
Colombia, which was well represented in the League of Nations and is a founding Member of the United Nations, has always endeavoured to model its international policy on these principles, and has striven for the necessary coherence between foreign affairs and domestic policy.
I wish today to reaffirm before the world Colombia's unwavering commitment to peace. Its armies have never crossed the borders of their homeland except to contribute with their blood to the great work of liberation undertaken by the heroes of the independence of the Americas or, in response to an appeal from this Organization or friendly countries, to help by their presence to preserve peace and democracy. This line of conduct will not change. We shall remain committed to the objective of striving together for prosperity, development and peace. 
We strongly repudiate the arms race mentality, not only the kind that means rushing headlong towards world confrontation and nuclear annihilation, but also that of some States which, in spite of the enormous economic and social difficulties they face, employ force or coercion in an attempt to advance claims which, if valid, should be settled by means of peaceful solutions based on the rule of law.
It is for this reason that my country firmly supports the affirmation by the Conference on the Relationship between Disarmament, and Development of the need to check the unbridled expansion of the arms race, the heavy economic cost of which has to be met by diverting resources that could be used to eliminate the inequalities that undermine the stability of societies. The Assembly should continue to study measures directed towards effective disarmament and the elimination of nuclear weapons, which today jeopardize the very survival of mankind.
My country sees an encouraging sign for mankind as a whole in the coming together of the great nuclear Powers and the success that they are achieving in their negotiations, and hopes that the prospects of death and destruction through armed conflict may be averted once and for all.
We endorse most firmly and resolutely the solution of disputes by peaceful means, including recourse to conciliation, arbitration and judicial settlement, especially when extremely lengthy direct negotiations fail to result in agreement. The international community may rest assured that Colombia, adhering faithfully to the principles which have guided its international policy, will not resort to force to resolve any differences with other States. 
Happily for the Americas and for world peace, recently there have been signs of hope for a solution to the Central American conflict, following the agreements arrived at in Guatemala by the five Central American Presidents and the establishment of the International Verification and Follow-up Commission, made up of the Foreign Ministers of the Contadora Group, the Support Group and Central America together with the Secretaries-General of the United Nations and the Organization of American States. Similarly encouraging are the first steps taken towards devising an emergency plan of technical and economic co-operation for Central America. It is clear that the regional conflict is caused to a large extent by economic and social problems which it is essential that we overcome. The time has come for all the parties concerned, with the vital co-operation of countries having ties or interests in the region, to establish lasting peace.
My country, together with the other States of the Contadora Group and the Support Group, will spare no effort to promote this goal, for peace in Central America is also our peace.
We welcome the effective work being done by Secretary-General Javier Perez de Cuellar and his representatives in all those parts of the world where conflicts have arisen, in the diligent fulfilment of the responsibilities for the preservation of international peace and security laid down in the Charter. We hope to be able to continue to rely at all times on the Secretary-General's constant and effective co-operation.
Colombia is a whole-hearted believer in dialogue and wishes the dialogue in the Korean peninsula to be reopened as promptly as possible with a view to bringing about peaceful reunification. We also hope that dialogue will continue to be a useful implement in the negotiations on the question of the sovereignty of the Malvinas Islands, in keeping with the spirit of the resolution of which we were a sponsor at the last session of the Assembly.
The Government of Colombia is convinced that respect for and the promotion of human rights go beyond mere exercises in rhetoric in international forums. They are a moral obligation borne by all States that must be faithfully fulfilled in all its aspects, ranging from the treatment accorded to minorities settled within a country's own territory to truly authentic freedom of expression.
It should be kept in mind that the peoples of the developing world have yet to attain the minimum conditions for well-being; the benefits of health care, proper nutrition, housing, education and employment, as the necessary foundation for individual freedoms. Prevision for these needs, truly the bedrock of democracy, is bound up on the world level with the establishment of a mote just international economic order based on co-operation among States.
Although my country is not as hard-pressed as other sister nations in Latin America by the problem of the repayment of external debt, we should not lose sight of the fact that this is a problem which, if not adequately resolved, will bring social disorder and oppression in its wake. 
Colombia has participated with interest in many international forums in discussion of the world financial problem. We particularly welcomed the consensus achieved at the last session of the United Nations Conference on Trade and Development (UNCTAD). We hope that the Assembly will make further progress on this matter. Today more than ever before the community of nations is duty-bound to take a joint approach to problems which cannot be tackled otherwise than in a global manner. I am thinking especially of the phenomenon of narcotic drug trafficking, which has exacted a heavy toll in pain and blood from my country. Colombia remains steadfast in its battle against that problem, as it reaffirmed in Vienna at the International Conference on Drug Abuse and Illicit Trafficking.
This crusade, affecting as it does the whole of mankind, cannot be an isolated one; nor can it be carried out successfully by a single country or group of countries. Concerted international action is necessary to tackle the problem in its entirety and in its various phases of production, consumption and control of the financial resources stemming from this destructive traffic.
In this regard, we recognize the importance of the efforts of the United Nations and, in particular, of the United Nations Fund for Drug Abuse Control.
Addressing this Assembly a year ago the Colombian Head of State spoke of the urgent need for concerted action to combat the extreme poverty which afflicts vast sections of the earth's population. In response to that appeal, the United Nations Development Programme has been engaged in effective work in Latin America, with the initiation of the regional project designed to foster and provide advisory services for programmes to assist the marginalized sectors of our continent. Many countries of the region are now benefiting from this support. Colombia has resolved to take up as a national priority the challenge of eradicating poverty, while at the same time working for concerted action on the international level to combat this scourge. It has offered to host a regional conference on the question, with the support of the united Nations Development Programme and the participation and backing of the Latin American community, which shares Colombia's anguish over the plight of the marginalized populations.
Colombia looks forward with optimism to the results of the debate in the Assembly on the recommendations contained in the report, entitled "Our Common Future", of the Commission of eminent persons presided over by the Prime Minister of Norway, Dr. Gro Harlem Brundtland. It is evident that the future of this earth is closely tied to the success we achieve in confronting the challenges involved in managing the environment.
My country hopes that the ideals of harmonious coexistence, human dignity and international co-operation will be reinforced during these deliberations by the political will of the States represented in the Assembly and that the pact among nations may be translated into reality through the establishment of an order of equity and peace for all peoples, based on the full effectiveness of the principles of international law and the lofty values which are the underpinning of the Chatter of our world Organization.
